Order; Partial Concurrence and Partial Dissent by Judge GOULD
ORDER
The majority of the panel has voted to deny appellee’s petition for rehearing. Judge Berzon has voted to deny the petition for rehearing en banc and Judge Can-by so recommends. Judge Gould has voted to grant the petition for rehearing and petition for rehearing en banc.
The full court has been advised of the petition for rehearing en banc. A judge of the court requested a vote on en banc rehearing. The majority of the active judges have voted to deny rehearing the matter en banc. Fed. R.App. P. 35(f).
The petition for rehearing and the petition for rehearing en banc are DENIED. Judge Gould’s dissent from denial of en banc rehearing is filed concurrently herewith.